Citation Nr: 0841360	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Cleveland, Ohio, which denied the veteran's petition to 
reopen his claim for service connection for a low back 
disability.

The veteran testified before the undersigned at a September 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
injury in May 1980; the veteran was notified of the adverse 
decision and his appellate rights and did not appeal.

2.  The RO denied a petition to reopen the claim for service 
connection for residuals of a back injury in August 1984; the 
veteran appealed the case to the Board, and the Board denied 
the case in July 1986.

3.  The RO denied a petition to reopen the claim for service 
connection for residuals of a back injury in September 1995; 
the veteran was notified of the adverse decision and his 
appellate rights and did not appeal.

4.  The RO denied a petition to reopen the claim for service 
connection for residuals of a back injury in February 2004; 
the veteran was notified of the adverse decision and his 
appellate rights and did not appeal.

5.  The veteran's recent medical records and hearing 
testimony are new evidence but are cumulative of previously-
considered evidence and do not raise a reasonable possibility 
of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, denying the petition 
to reopen a claim of service connection for residuals of a 
back injury is final.  38 U.S.C. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of a 
low back injury, to include arthritis.  38 U.S.C. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, prior to the adjudication of petitions to reopen 
service connection claims, the veteran must be given notice 
of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Prior to initial adjudication of the veteran's claim, an 
October 2006 letter fully satisfied the duty to notify 
provisions for the Quartuccio elements.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see Quartuccio, 16 Vet. App. at 187.  
That same letter also fully satisfied the Kent criteria, 
providing full notice of the elements of service connection, 
the elements to satisfy in petition to reopen based on new 
and material evidence, and the reasons for the prior denial.  
See Kent, 20 Vet. App. at 9-10; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter, however, omitted to detail some of the procedural 
history of the veteran's case.  While correctly stating that 
the veteran's original claim for service connection for the 
back disability was denied in May 1980, the letter did not 
identify the most recent denial of the petition to reopen 
that claim, which occurred in February 2004.  The Board finds 
no harm in the omission as the evidence needed to reopen the 
claim remains the same.  In addition, the veteran stated in 
his September 2006 claim that he wished to reopen his 
compensation claim and that he "now" had evidence to 
support it.  Given the veteran's recognition of the salient 
issue and given that he did submit additional evidence to 
support his petition to reopen, the Board finds no breach of 
essential fairness and thus, no prejudice to the veteran in 
the omission.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (error may be cured by a finding that the 
veteran had actual knowledge; also, a finding of non-
prejudicial error is supported when the adjudication was 
nevertheless essentially fair).

The Board also concludes VA has satisfied its duty to assist.  
The veteran's VA medical records are in the file, as are his 
statements and private medical records.  The veteran has at 
no time, including during his Travel Board hearing, 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  This 
type of assistance is not afforded unless the claim is 
reopened.  As discussed below, the Board concludes that new 
and material evidence has not been submitted on this claim.  
VA has satisfied its duties to notify and assist the veteran; 
therefore, the Board may proceed to consider the merits of 
the claim.  

II.  Petition to Reopen

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 1980 rating 
decision included service medical records, VA treatment 
records, and the veteran's claim that he was injured during 
service.  Based on this evidence, the RO denied the claim, 
noting that the veteran's back disability pre-existed service 
and that, while there were notes in the SMRs about a 4-week 
period of a back problem, this was but a brief period and the 
injury apparently resolved without residuals.  

After this time, the veteran submitted records of private 
treatment from Metro Hospital and updated VA treatment 
records, as they became available.  As noted, the RO denied 
petitions to reopen this claim in August 1984 and September 
1995.

Evidence of record at the time of the February 2004 rating 
decision, the most recent final decision on this claim, 
included updated VA treatment records.  The RO continued the 
denial of reopening, as the new records failed to establish a 
nexus between an in-service injury and a current disability 
or any aggravation of the veteran's pre-service back 
disability beyond its normal progression.  

The new evidence the veteran has presented since the February 
2004 RO decision does not present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  The new 
medical records the veteran submits verify treatment for a 
back disability and establish a current diagnosis but do not 
suggest that his back disability was caused or aggravated 
during service.  Indeed, neither the new VA nor the new 
private medical records substantiate the veteran's claim by 
mention of a complaint, injury, or treatment in-service.  The 
veteran's hearing testimony is duplicative of other evidence 
in the file, describing that he was injured while on a 
training exercise riding in the back of a truck on a bumpy 
road wearing a heavy backpack.  The veteran also described 
treatment over the years that he had received for his back 
problems, evidence of which has been previously associated 
with the file.  There remains insufficient evidence of any 
complaint, injury, or treatment of a low back disability 
within one year of the veteran's service such that a 
presumption of service connection might arise.

The VCAA notice informed the veteran that the new and 
material evidence that would meet his burden of proof in this 
case would be evidence raising a reasonable possibility that 
his back injury was related to service.  While the veteran 
has submitted recent records from VA and from a private 
doctor, this is insufficient evidence to suggest a medical 
nexus between his injury and service.  Because the veteran 
has not presented new and material evidence - in that the 
evidence does not provide a reasonable possibility of 
substantiating the claim of a nexus between in-service injury 
and disability - the petition to reopen must be denied.  See 
38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine does not 
apply and the petition to reopen is denied.  38 U.S.C. § 
5107(b); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen a claim for service connection for 
residuals of a low back injury, to include arthritis, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


